 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteves Sashand Door,Inc.andVita Salinas. Case23-CA-2975August 20, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn November 19, 1968, Trial Examiner FannieM. Boyls issued her Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Respondentfiled"limited" exceptions to the Trial Examiner'sDecision and a brief in support of its exceptions andthe remainder of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith and as modified below.On January 6, 1968, Salinas, who admittedly was"a very good worker for a long time", was recalled,on the basis of her seniority, from layoff andassigned the onerous task of climbing a ladder andglazing the outside windows of the Crest MouldingBuilding. Despite the weather conditions which werethen averaging 37-42 degrees, Salinas' recent boutwith the flu, and her willingness to pass up her placeon the seniority list to a junior employee in terms ofservice,Respondent,overSalinas'protestations,insisted that she report for work and perform thescheduled job. After performing the job for 1 day,Salinasbecame ill,andafternotifyingtheRespondent in accordance with the contract then ineffect,remainedhome to recuperate.Uponreporting to the plant several days later, she wasinformed that she had been discharged for violatingplant rule 1, refusing to obey the orders of asupervisor.Inasmuch as Salinas was not in violation of rule1,or any other plant rule for that matter, thealleged reason for her discharge becomes suspect.Unlike the Trial Examiner, we cannot pass over thisinconsistency and attribute Salinas' discharge to amatter of principle, i.e., that the performance ofmaintenancework by production personnel wassolelywithin the Respondent's discretion. On thecontrary, we feel that both logic and the record as awhole support a finding that Salinas' discharge wasattributable to discriminatory considerations, andhence violative of Section 8(a)(3) and (1) of the Act.In reaching the above conclusion, we note thatSalinas had been active on behalf of the Union sinceitsinception, first as a member of the originalorganizing committee, and currently as its financialsecretary.Despite Respondent's demonstrated unionanimus,' Salinas further evidenced her loyalty to theUnion in August 1966, following her discharge forrefusing to sign a damaging progress report relativeto her work without prior consultation with theUnion Coincident with the Respondent's action inthis regard, a number of Salinas' fellow employeesengaged in a walkout, which later developed into afull-fledgedstrike.AlthoughtheRespondentsubsequently acknowledged that her discharge was amistake and that she was in fact a good employee,SalinasdeclinedtheRespondent'sofferofimmediatereinstatement,electing,instead,toparticipate actively in the strike then in progress.Upon the settlement of the strike in March 1967,and Salinas' return to work, the Respondent movedSalinas from job to job contrary to prior practiceand continually indicated dissatisfaction with herwork.The handling of Salinas' seniority statusfollowing her return to work is a further indicationof the Respondent's disposition towards Salinas.Thus, the record indicates, contrary to the finding oftheTrial Examiner, that the reinstatement of herseniority to 1951 was not a magnanimous gesture onthe part of the Respondent, but rather was achievedonly after repeated requests by Salinas, the filing ofa grievance and a union protestIn view of the foregoing, and in the absence ofany justification whatsoever for the Respondent'sadamant refusal to allow Salinas to waive herseniority standing and bypass immediate recall, weconclude that the assigned reason for the dischargeof Salinas-failing to obey an order of asupervisor-was a pretext, the real reason being her membershipinandactivitiesonbehalfoftheUnion.Accordingly,we shall reverse the Trial Examinerandorderherimmediatereinstatementwithbackpay.CONCLUSIONS OF LAW1.Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.InternationalUnion of Electrical, Radio andMachine Workers, AFL-CIO, Local 1012, is a labororganization within the meaning of Section 2(5) ofthe Act.'SievesSash and Door Company.164 NLRB 76, enfd.in part and setaside in part401 F.2d 676 (C.A 5)178 NLRB No. 27 STEVES SASH & DOOR1553.By discharging Vita Salinas on January 12,1968,Respondent has violated Section 8(a)(3) and(1) of the Act.4.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent engaged incertain unfair labor practices, we shall order that itceaseanddesisttherefromand take certainaffirmative action to effectuate the policies of theAct. It will also be ordered that Respondent offer toVita Salinas immediate and full reinstatement to herformer or substantially equivalent position withoutprejudice to her seniority or other rights andprivileges,andmake her whole for any loss ofearnings suffered by reason of the discriminationagainst her by payment of a sum of money equal tothat which she would normally have earned as wagesfrom January 12, 1968, to the date of Respondent'soffer of reinstatement, less her net earnings duringsaidperiod, in the manner prescribed in F.W.Woolworth Company,90 NLRB 289, together withinterest thereon at the rate of 6 percent per annum,as set forth inIsisPlumbing & Heating Co.,138NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Steves Sash and Door, Inc., San Antonio, Texas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Dischargingemployeesorotherwisediscriminating against them in regard to their hire,tenureofemployment, or any other term orconditions of employment, because theyengage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof their right to self-organization, to form, join, orassist International Union of Electrical, Radio andMachineWorkers, AFL-CIO, Local 1012, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, or toengage in otherconcerted activities for the purposeof collective bargaining or other mutual aid orprotection,or to refrain from any or all suchactivities.2.Take the following affirmative action toeffectuate the policies of the Act:(a)OfferVitaSalinas immediate and fullreinstatementtoherformerorsubstantiallyequivalent position without prejudice to her seniorityor other rights and privileges, and make her wholefor any loss of pay which she may have suffered asa result of the discrimination practiced against her,inthemanner set forth in the Section of thisDecision entitled "The Remedy."(b)Notify Vita Salinas if presently serving in theArmed Forces of the United States of her right tofullreinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.(c) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying,allpayrollrecords,socialsecuritypayments records, timecards, personnel records andreports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder.(d) Post at its plant in San Antonio, Texas, copiesof the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector forRegion 23, shall, after being dulysigned by the Respondent's representative, be postedby the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 23, inwriting,within 10 days from the date of thisDecision and Order, what steps have been taken tocomply herewith.MEMBER BROWN,dissenting:Collectivebargainingherehas resulted in acontractwhichprovidesagrievance-arbitrationmethodofresolvingtheSalinasdischargecontroversy, and responsible collective bargainingcalls for adherence to such settlement machinery.However, instead of exhausting her contractualremedy, the complainant elected to file unfair laborpractice charges. I believe it manifestly inconsistentwith the statutory policy of promoting industrialpeace and stability through collective-bargainingprocess to sanction this kind of bypassing ofcontractuallyagreed-uponmethods for settlingdisputes.'Therefore,Iwouldrequirethecomplainant to proceed under the contractualarbitrationmachinery, and would not consider themerits of her case at this time.'In the event that this Order is enforced by a decree of a United StatesCourt ofAppeals, there shall be substitutedfor thewords "a Decision andOrder" the words"aDecree oftheUnited States Court of AppealsEnforcing an Order."'Seemy separate opinions inCloverleafDivisionof Adams Dairy Co.,147NLRB1410;Thor Power Company,148NLRB1379;FiascoMfg.Co.. 162NLRB 611. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Trial Examiner: This case was triedbeforeme at San Antonio, Texas, on June 4, 5, and 6,1968. It was initiated by a charge and amended chargefiled respectively onMarch 12 and April 5, 1968, and acomplaint issuedonApril9,1968,allegingthatRespondent, Steves Sash and Door, Inc., had violatedSection 8(a)(1), (3), and (4) of the Act by its discharge oftheCharging Party,Mrs.Vita Salinas, on or aboutJanuary 12, 1968. At the commencement of the hearing,Respondent filed a motion to dismiss the complaint on theground,interalia,that the issues involved should behandled through the grievance and arbitration provisionsof the collective-bargaining agreement Respondent hadwith International Union of Electrical, Radio & MachineWorkers, AFL-CIO, Local No. 1012, herein called theUnion.Thismotion was denied, without prejudice toRespondent's right to renew the motion later. Subsequentto the hearing, the General Counsel and Respondent filedbriefs which have been carefully considered.In its brief Respondent renewed its motion to dismiss.As additional grounds, it stated (with a supportingaffidavit by its personnel manager attached to the brief)that subsequent to the hearing the Union and Respondenthad agreed upon an impartial arbitrator who, sometimeafterAugust 26, 1968, was to hear the issues arising outof the discharge of Salinas. The General Counsel, in aletterdatedAugust 21, 1968, opposed the motion todismiss but did not controvert the factual statements madeby Respondent's personnel manager. Thereafter, by letterdated October 29, 1968, the Trial Examiner requested thatthepartiesfurnisha stipulation as to whether anarbitrationhearinginvolvingthedischargeoftheCharging Party had been held and requested a copy of thearbitrator's decision if such a decision had been rendered.No such stipulation has been furnished but counsel for theGeneral Counsel and for Respondent have furnished theTrial Examiner with what purport to be and are acceptedas true copies of the correspondence between Respondent,theUnion and the arbitrator, JamesM.Gaines,pertaining to the arbitration proceedings.'Upon the entire record in this proceeding and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation having its principaloffice and place of business in San Antonio, Texas, whereit is engaged in the business of manufacturing doors, doorframes,and related products, and in the sale anddistributionof these products to retail and wholesaleoutlets.During the 12-month period preceding theissuanceof the complaint, which is a representativeperiod,Respondent, in the course and conduct of itsbusiness, purchased and had delivered to its San Antoniolocation goods and materials valued in excess of $50,000,'These papers have been placed in a folder labeled"Trial Examiner'sExhibits" and are identified therein as follows- General Counsel's letterdatedAugust 21, 1968, "TX Exh.V% Trial Examiner's letter datedOctober 29, 1968, "TX Exh. 2"; copy ofRespondent's letter datedNovember 7, 1968 to General Counsel,enclosing affidavit of W A Barrettand attached Exhibits A throughP, "TX Exh 3";General Counsel's letterdated November 7, 1968 to Trial Examiner and attachments which havebeen marked Exhibits A through S, "TX Exh 4."directly from points outside the State of Texas. Uponthese admitted facts, I find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act and that it will effecutate the policies of the Actto assert jurisdiction hereinII.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio&MachineWorkers,AFL-CIO,Local1012,whichhasacollective-bargaining agreement with Respondent, is alabor organization within the meaning of Section 2(5) ofthe Act.III.RESPONDENTS MOTION TODISMISSBECAUSE OF THEEXISTENCE OF OTHER MEANS OF ADJUSTMENT OF THECONTROVERSY COVERED BY THE COMPLAINTAt the commencement of the hearing, Respondent filedamotion requesting that the complaint in this case bedismissed because of the existence of a grievance andarbitration provision in its contract with the Union whichthe Charging Party had invoked and which had proceededto a stage wherein the parties were then attempting toagree upon the selection of an impartial arbitrator andalso because the Charging Party had filed a charge withtheEqualEmploymentOpportunitiesCommission,alleging that her discharge was discriminatorily motivatedbecause of her sex. Respondent's motion was deniedwithout prejudice to its right later to renew the motion.Subsequent to the close of the hearing, as alreadyindicated,Respondent did renew its motion. This motionis now denied for the following reasons.Although Section 10(a) of the Act provides that theBoard's statutory power to determine unfair labor practiceissues"shallnot be affected by any other means ofadjustment or prevention that has been or may beestablished by agreement, law or otherwise," the Board,as a matter of policy, will defer to an arbitrator's decisionafter a hearing on the merits of the issues, which includethose raised in the complaint before the Board, and wherecertain standards spelled out inSpielbergManufacturingCompany,112NLRB 1080, andDubo ManufacturingCorporation,148NLRB 1114, have been met. As shownby the correspondence submitted by the parties, thearbitrator agreed upon by the Respondent and the Unionhas dismissed the arbitration proceedings without decidingthemerits of the discharge controversy and there isaccordingly no decision to which the criteria set forth bythe Boardin SpielbergandDubocan be applied. But evenif the arbitrator had decided the controversy on its merits,Iwould nevertheless feel constrained for the reasons setforth by Trial Examiner Robert L. Piper, and adopted bythe Board, inTex-TanWellhausen Co.,159 NLRB 1605,to decline to defer to the arbitrator's decision. This isbecauseInowrealize,afterreadingthecollective-bargaining agreement between Respondent and,the Union-which I had not read at the time I requested astipulation by the parties-that the arbitrator's authority,under the contract is so narrowly restricted that he is notfree to make any decision based upon a preponderance oftheevidencebut,rather,must accept Respondent'sdecision if it is supported by substantial evidence. TheSpielbergprinciplesmay properly be applied only in thenormal arbitration case where the arbitrator is free todecide the issuesde novo. STEVES SASH & DOOR157IV. THE ALLEGED DISCRIMINATORY DISCHARGE OF MRS.VITA SALINASA. BackgroundRespondent owns and operates three separate divisionsor plants in San Antonio which are contiguous to eachother.These are the Star Plant (also referred to as theDoor Plant) which makes doors; the Specialty Plant (alsocalled the Crest Molding Plant), which makes woodenmoldings, doors and door frames; and the AluminumPlant,whichmakes glass sliding doors andaluminumwindows.TheAluminum Plant which is the oneprincipally involved in this proceeding, has a Cutting andMachine Department, an Assembly Department and aFinishing Department.Mrs. Vita Salinas was hired by Respondent in 1951 intheAssembly Department to assemble and glaze woodenwindows in the plant which later made aluminum windowsand which came to be known as the Aluminum Plant.After working 2 or 3 years she left Respondent's employbecause of pregnancy but returned in 1959 to work againin the Assembly Department of what had then become theAluminum Plant. Except during the period of a strikebetween August 1966 and March 1967 and during periodsof a general layoff, she worked continuously in theAssembly Department between 1959 and her discharge onJanuary 12, 1968.Salinaswas active in the Union's organizationalcampaign in 1965. She was a member of the Union'sorganizing committee, held committee meetings in herhome and distributed union leaflets. Following an election,the Union was certified as the bargaining representative ofRespondent's employees on September 16, 1965.2On August 3, 1966, Salinas was called into the office ofPersonnelManager W. A. Barrett, who read to her aProgressReport which asserted,interalia,that sheworked "very slowly" and had been absent or late toooften. She was asked to sign her name at the bottom oftheletter,acknowledging that she had read andunderstood it. She objected to the statement that sheworked slowly and refused to sign the report without firstbeing given an opportunity to discuss the letter with aunion representative. As a result of her continued refusalto sign, she was told to punch out. On thesamemorningthat Salinas punched out, 20 or 30 of the employees thenworking in the Aluminum Plant walked out. A strike atRespondent's premisesoccurred on the following day.On August 5, 1966, Salinas was called into the office ofRespondent's president,Marshall Sieves, and, in thepresenceofPersonnelManager Barrett, Steves toldSalinas that Respondent had made a mistake and that shecould have her job back any time she wanted it. He toldher that she had been "a very good worker for a longtime." Salinas told him that before deciding what to doshewould like to talk the matter over with a unionrepresentativeShe thereafter continued to participate inthe strike.On the same day Salinas was offered her job back, theUnion had filed an unfair labor practice charge in Case23-CA-2467 against Respondent alleging violations ofSection 8(a)(1), (3), (4), and (5) of the Act, including anallegationthatSalinashadbeendiscriminatorilydischarged. A complaint was thereafter issued and Salinaswas subpenaed to appear as a witness at the scheduledhearing.No hearing on the complaint was held, however,for in connection with a settlement of the strike in March1967, the unfair labor practice charges were withdrawnand a collective-bargaining agreement was signed soonthereafter.Shortly after Salinas, along with the other strikers,returned to work, and after the Union had filed agrievance in her behalf, Respondent agreed that herseniority should date from 1951 when she was originallyemployed.InMay 1967 Salinas was elected financial secretary oftheLocal and her name, along with the names of theother union officers and the union stewards-about 10 or12 names-were posted on the bulletin board at the plant.Personnel Manager Barrett was aware of this list.'B.Discharge of Vita Salinas on January 12, 1968During the first period of her employment withRespondent, between 1951 and about 1954, Salinas hadworked on the assembly of wooden sashed windows. Thishad included the putting together of the wooden framesand balances and the installation of the glass panes. Thelatteroperation,which is called glazing, consists ofplacing putty in the frames, inserting the glass panes, thenpressing a beading material along the edges of the glass.When Salinas returned to work for Respondent in 1959,Respondent was manufacturing aluminum windows, whichfor the most part were assembled in a different mannerthan the wooden windows. Most of the time Salinasworked on an assembly line, assembling and puttingtogether the various parts of the aluminum sash. Shewould then pass the sash on to the employee next to herwho performed the glazing operation. Occasionally, whenRespondent was short of glaziers, Salinas would be calledupon to do the glazing. Also, at times she worked at atablewhere special items were manufactured and sheassembled the entire window, performing the glazingoperation in addition to the other assembling. PersonnelManager Barrett testified that Salinas was classified as an"assembler, glaziers." There can be no question but thatshe was qualified to do glazing work. So were a numberof other employees in the Assembly Department, includingsome of the men.A general layoff of the Aluminum Plant employeesoccurred on December 1, 1967. The Door Plant and theCrestMolding Plant were not affected by this layoff.Between December 1 and about April 1968 no productionwork other than the completion by Foremen Martinez andSegovia of orders on hand in December, was performed.During the shutdown, these foremen, with the assistanceof a driver, Willie Thompson, were engaged for the mostpart in the moving of machinery and equipment from therear end of the plant toward the front end near the officesand in cutting a door in one of the walls.On January 4, Respondent's president, Marshall Steves,informed PersonnelManager Barrett that employees intheCrestMolding Plant building which adjoins theAluminum Plant building were complaining of being coldbecause of the large number of broken windows in thatbuilding.He requested Barrett to see that these windowswere replaced as soon as possible.Many of thesewindows, according to employee Johnson, who worked inthe Crest Molding building, had been broken during thestrike which ended in March 1967. Barrett estimated thatthey had been broken over a period of 6 months or a yearbefore President Steves requested their replacement andsome possibly as late as the day before they were'Officialnotice istaken of Case 23-RC-2414, which shows that the'Thereisno substantial dispute as to the facts set forth in the abovecertification was issued on that date.subsection 158DECISIONSOF NATIONALLABOR RELATIONS BOARDreplacedHe testified that the windows had been broken,repaired, and broken again and that repairs had beengoing on at various timesSalinas had greater seniority than any other employeein the Aluminum Plant On January 4, Barrett sent her aletter,which she received on Saturday, January 6,notifying her that she was being recalled from layoff andthat she should report back to work as soon as possiblebut not later than Tuesday, January 9 She reported about8 am on January 9 to Barrett's office and he assignedher to work under Foreman MartinezMartinez informed Salinas that he was assigning her towork outdoors, replacing the broken windows in the CrestMolding buildingSalinas protested that she was notdressed warmly enough for outdoors work and also toldMartinez that she had been sick with the flu only a fewdays earlier ' She asked Martinez to call Barrett andinquirewhether there was not some indoors workavailable for herAfterMartinez called Barrett andrelated to him what Salinas had said, it was agreed thatshe would be excused for the day and report for work onthe following dayAccording to Barrett, Salinas returned to his office thatmorning and told him that she had been sick and did notfeel like working that day He told her that she could havethe day off and come back in the morning She repliedthat she did not know whether she would feel like comingin the next morning He replied that if she was sick sheshould go to a doctor and bring back a doctor's certificateto show that she was under treatment She indicated thatshe did not want to go to a doctor Salinas testified thatshe did not remember going back to Barrett's office onJanuary 9 after Martinez had told her that she could gohome and placed her conversation with him about gettingadoctor'scertificateasoccurringon January 11Although the exact date when these conversations tookplace is not important, I am inclined to believe thatSalinas had a conversation with Barrett in which shementioned a doctor's certificate on both occasionsAfterSalinas left the plant on January 9, shetelephoned the Union's international representative, PaulJavior, and complained to him about the work to whichshe had been assigned Javior thereupon called Barrett andtold him that Salinas had been sick and that the weatherwas too cold for her to be working outside He alsoexpressed the view that the work assigned to her was notappropriate for a woman to perform He contended,moreover, that the work was maintenance work andshould not properly be assigned to production employeesBarrett told Javior that the work was not unusual, thatother regular employees had performed that type of workfor years and that there was no reason why Salinas shouldnot be required to do it He further told Javior that `sincehe wanted to make an issue of it," Respondent would notpass up Salinas on the seniority list and let someone elsedo the work, as Javior requested him to doMorespecifically,along this line, Barrett was questioned byRespondent's counsel and replied as followsQNow, let's see, I think that in your earliertestimonytherewas some testimony about thisconversation with Javior and something was said aboutmaking an issue of it Please tell us what was saidabout thatAWell,Mr Javior wasinsistingthat it wasmaintenance work, and therefore he was not going toalinas testified that her siege with the flu had started about 2 1/2weeks before that datehave the people doing the maintenance work And hemade it so strong that I had a feeling that he wastelling us that we couldn't do it, and that it wasn't ourright to do it, and that we wouldn't do it And I feltlike that he wanted to make an issue out of it, and Ifelt that we were entitled to do it, and therefore if wedidn t operate the plant he would be operating itTRIAL EXAMINER Is this what you told him or areyou just telling us now about what went on in yourmind')THE WITNESS I'm telling you that in answer to hisquestion as to what I told Mr Javior I replied to MrJavior what I was thinkingThe conversation ended with an understanding that thematter would be discussed furtherLater on the morning of January 9, Barrett was visitedbyUnionRepresentativeMendez who, like Javior,objected to Respondent assigning to Salinas the job ofworking on the outside of the Crest Molding building torepair the broken windows Like Javior, he stated that thework was maintenance work and should be performed bymaintenance people, that the work was not appropriatefor a woman and also that the weather was too cold foroutside work Barrett responded that this type of workhad always been done by production employees thatRespondent had no separate maintenance departmentthatRespondent's women employees did glazing work,and that Respondent in the past had shutaown aproduction line in order to have the employees glazewindows' He also told Mendez that he did not think theweather was too cold for outside work but that, in anyevent,Salinas had been excused for the day He statedvery firmly that Salinas would be expected to perform thework assigned to her 6Both Union Representative Javior and Mendez, aftertalking to Barrett, told Salinas that she would have toperform the work assigned to herSalinas reported for work on January 10 and spent theentire day replacing the broken windows in the buildingadjoining that in which she was employed The 26 pound,'The record shows that a few days before the December I layoff afemale employeeRosalinda Aguero worked for 2 or 3 hours one dayreplacing broken windows in the Aluminum Plant where she worked in theAssembly Department She worked on a ladder on the outside of thatbuilding with Bertha Salazar also employed in the Assembly Departmenthanding her panes of glass from inside the building and perhaps also fromthe outsideAround thistimeAgueroalso stood on a table inside theAluminum Plant replacing broken windows with a male employeeassisting herThe record shows moreover that 2 or 3 years before thehearingMary Perez another female employee of the AssemblyDepartment of the Aluminum Plant had stood outside the Aluminum Plantbuilding on top a putty can about 15 inches high and replaced the bottomglass in 3 windowsThere is no evidence however that any Aluminum Plant employee(except Salinas on the occasion here in issue)had ever been assigned toreplace broken window panes in the Crest Molding Plant building or inany building other than the one in which the employee worked There isevidence on the other hand that such work on the Crest Molding Plantbuilding had been done by Crest Molding personnel Thus according tothe credited testimony of Crest Molding employee Juan Johnson in 1966Supervisor Parris had replaced 35 or 40 panes and in 1967 after thetermination of the strike Superintendent Richard Moreno with Johnsonassistinghim by handing him panes of glass had replaced about 45windows in one day`The above findings based principally upon Barrett s testimony areconsistent withMendez testimony I need not decided whether Barrett inadditionmade certain other statements attributed to him by Mendez butdenied by Barrett-such as that Salinas was lazy and that Barrett had hadtrouble with her whole family for even if said I do not believe that suchstatements throw light upon Barrett s motivation in discharging Salinas STEVES SASH & DOOR8 foot, wooden ladder on which she worked, as well assome panes of glass and other equipment, were carriedoutside for her by Foremen Martinez and Segovia andemployeeWillie Thompson They at first put the ladderon the south side of the building but because the wind wasblowing rather strongly there, moved it to the east sidewhere it would not be quite so cold ' The windows weretoo high above the ground for Salinas to reach withoutstanding on the ladder and even on the ladder she haddifficulty reaching broken glass in some of the top panesForeman Segovia told her that he would fix thoseSegovia, working inside the Aluminum Plant, cut the glasspanes which she was to use and brought them outside Heand Martinez also from time to time throughout the daycame outside to see whether she needed anythingIn performing her assigned task, it was necessary forher to remove the broken glass and scrape the old puttyoff with a putty knife and screwdriver then perform theglazing operationDuring the morning she had difficultyusing the caulking gun which unlike the air pressureautomatic machine driven gun she used inside the planthad to be operated manually to force the putty throughthe gun As Foreman Martinez explained, putty has atendency to stick in cold weather and he attempted severaltimes to make the gun work properly before giving up andbuying a new oneSalinas also had difficulty with breakage of the oldstrips of beading furnished her and it was necessary forSegovia to get new beading before she could proceed withthe glazingOther than as already noted, no one assistedSalinasat her work that day It was necessary for her toclimb up and down the ladder for panes of glass, thecaulkinggun and whatever tools were necessary incleaning out the sashes and replacing the panes Shecompleted work on onlynine windowsthat dayOn the following day, after clocking in just prior to 8a m , Salinas sought out Foreman Martinez and askedhim to call Barrett and inquire whether there was notsome inside work for her to do, stating that she would bewilling to do anything inside the plant but that it was toocold to work outside She told him that she had somecramps during the night and that she then had cramps inher legs and was not feeling well After calling Barrett,Martinez informed Salinas that there was no work for herto do inside and that Respondent wanted the outside jobdone Salinas insisted that it was too cold to work outsideand that if she got sick, Barrett would not pay her doctorbillsMartinez suggested that she talk to BarrettSalinas then telephoned Union Representative Mendezfrom a plant telephone and asked him to come to theplant She waited for him outside until he arrived 25 or 30minutes later Then both of them went to Barrett's office'OfficialUnited States weather reports show that the temperature onJanuary 10 at the International Airport at San Antonio varied from a lowof 35 degrees to a high of 46 degrees Readings taken every 3 hoursshowed that it was 35 degrees at 6 a in 37 degrees at 9 a in 42 degreesat noon 4^, degrees at 3 p in and 40 degrees at 6 p in'A photo of Union Representative Mendez taken by a friend of his whoaccompanied him to the plant that morning shows Mendez as heexplained standing on the ground with an arm upraised and unable toreach the bottom paneMendez is 5 feet 7 inches tall Respondentstrenuously objected to the receipt in evidence of this and other photostaken with Mendez Polaroid camera,depicting the building and Salinas atwork and has renewed his objection in its brief The poor quality of thepicturesRespondent contends requires their rejection The quality of thephotos however can only affect the weight if any to be given them nottheiradmissibhtyThe photos were properly identified and they werecorrectly admitted into evidence159Upon entering Barrett's office, the firstthingMendezasked was whether Barrett was pleased with Salinas' workon the preceding day Barrett replied that the work whichshe had done was acceptable but that she would have tofinish the jobMendez protested that it was too cold for awoman to be working outside Salinas told Barrett thatshewas "real sore" from climbing up and down theladder on the preceding day and that she was not feelingtoowellShe asked him if he was trying to inflictpunishment upon her He replied that he was not andinsistedthat the remedy for sore muscles was to use themand that moving around while working would keep herfrom getting too cold He told her again, as he had onJanuary 9, that if she was ill, she should see a doctor andbring him a doctor's certificate ' She protested that shecould not afford to go to a doctor but would be glad to doso if Barrett would pay the doctor'sbillBarrettdeclinedtodo thisMendez repeated his contention made onJanuary 9 that the work being assigned to Salinas wasmaintenancework, not production work, and that it wasinappropriate for a woman to do He requested thatSalinas be permitted to take time off and come back toworkat someother time Barrett replied that Salinas wasfully capable of doing the work, that it was her turn towork and that he would expect her to do the workassignedto her He accused Salinas of making excuses fornotworkingFinally,he suggested that as the dayprogressed it would warm up and offered `in a spirit oftrying to cooperate ' to postpone until 10 a m the timewhen she would be required to start working '° HedeclinedasuggestionbyMendez that a definitetemperature be set as a gauge by which it might bedetermined whether it was too cold for outdoor workMendez asked Barrett what his decision would be if theweather did not improve Barrett replied, `Well, we willsee at10 o'clock ""Following this interview, Salinas reported to ForemanMartinez that Barrett had excused her until 10 a m , thatshe was going home and would be back by10Salinaslived only about three blocks from the plantSalinas testified that when she arrived home she wasfeeling awful " About 9 15 a m she telephoned Barrett'soffice for the purpose of telling him that she felt too ill tocome to work " The receptionist who answered thetelephone told Salinas that Barrettwas not inhis officeShe called again shortly before 10 a m and received thesamemessageWhen she called a third time shortly after10, the receptionist told her, ' Vita, it is no useMrBarrett doesn't want to talk to you ''AlthoughRespondent had no hard and fast rule with respect torequiring a doctor s certificateRespondent had on a number of occasionsin the past required employees to present such certificates especially whenthey were absent for more than one day or when Respondent had reason tosuspect that the employee s absence was not because of illness"Official United States weather reports show that the temperature rangeon that date was between 36 and 47 degrees Readings taken every 3 hoursshowed that it was 36 degrees at 6 a in 37 degrees at 9 a in 40 degreesat noon 45 degrees at 3 p in and 4a degrees at 6 p in"The findings regarding the January II conference are based upon thecomposite and for the most part mutually corroborative testimony ofBarrettMendez Salinas and employee Hood To the extent that any oftheir testimonymay appear inconsistent I have credited the accountsconsistent with the above findings"This call as Salinas testifiedwas made pursuant to a companyrequirement that when an employee is absent because of illness orotherwise he must call Barrett s office before noon and let him know thereason for his absence in order to avoid a reprimandThisrequirement isset forth as company rule 27 in the collective bargaining agreement withthe Union 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarrett returned to his office about 10 a in and found amessage or messages on his desk informing him thatSalinas had called, but he did not return her call He toldthereceptionistthatifSalinascalledagain,thereceptionist could tell her anything she wanted to but thatBarrett had said everything he had to say to Salinasearlier thatmorning and was not going to talk to heragainAbout 10 45 a m , Barrett instructed Foreman Martinezto stop whatever he was then doing, take all the men hehad and complete the job Salinas had started as quicklyashecouldMartinez,ForemanSegovia,WillieThompson, and a new male employee then commencedthe job and completed it about 5 30 p m that day, puttingin a total of 72 panes They used two ladders Martinez,Segovia and Thompson did the glazing and the fourthman cleaned the glass and old putty from the brokenwindowsSalinas testified that after takingmedication andstaying in bed most of the time on January 11, she feltbetter on January 12 and reported for work Her timecardwas missing from the rack and when she asked ForemanMartinez about it, he told her that Barrett had it in hisofficeShe then sought out Barrett and asked him aboutitHe replied that she did not have any timecard, that shehad quit "automatically" when she did not show up forwork at 10 a m on the preceding day She denied that shehad quit and started explaining that she had tried to reachhim by telephone to tell him why she could not be there,but he stated that he had nothing to talk to her about anddid not want to listen to her He told her that he hadwritten her a letter and that she would get her paycheckby mailBarrett had, indeed, written Salinas a letter on theprevious afternoon advising her that her employment hadbeen terminated because she had violated Company RuleNo 1-"Refusal to obey supervisor or group leader duringworking time "C Analysisand ConclusionsIn arguing that Respondent's discharge of Salinas onJanuary 12 following her failure to report to work at 10am on January 11, was discriminatorily motivated, theGeneralCounsel asks me to take into considerationbackgroundevidencesummarizedsuprawhich,hecontends,wouldwarrantafindingofantiunionmotivationHe also asks that I take official notice of theBoard's decision inSievesSash & Door Company164NLRB 76 (subsequently enforced in substantial part 401F 2d 676 (C A 5)), in which it was held that Respondentin1965unlawfullydischargedtwoemployees inconnection with a scheme by which it sought to dilute thestrength of the Union under the guise of filling so-called"supervisory" posts which were not in fact supervisory,which posts were offered with slight pay increases to unionadherents with the condition that theycease engaging inunion activitiesThe General Counsel suggests that Respondent's actionin discharging Salinas in August 1966 when she refused tosign a statement acknowledging that she had read andunderstood an adverse Progress Report without firstgranting her request to consult a union representativeaboutthematter,wasmotivatedbyantiunionconsiderationsHowever, since there was no contentionthat the adverse statements in the Progress Reportthemselveswere discriminatorilymotivated, I am notpersuaded that Respondent's insistenceon her signing theacknowledgement prior to consulting a union agent wasunlawfully motivated " And since the unfair labor practicecharges, upon which a complaint was issued in early 1967,weresettledandwithdrawn in connectionwithasettlement of the strike in March 1967, no inference mayproperly be drawn that Respondent engaged in any of theunfair labor practices alleged in that complaintLetusnow consider Respondent's postsettlementconduct Despite the fact that charges on behalf of Salinashad been filed during the strike and that Salinas had beensubpenaed to testify at the scheduled hearing on the unfairlabor practice complaint,1° Respondent subsequent to thestrike voluntarily gave in to her request that her senioritybe dated back to her original employment in 1951 aftershe filed a grievance with the Union in regard to thematter-even though there was a 5-year interlude prior to1959 when she was not working for Respondent Thisaction by Respondent would tend to indicate that it heldno grudge against her by reason of what had gone onbeforeFurthermore, following the termination of the strike,Respondent on April 12, 1967, entered into a 2-yearcontract with the Union and the record does not showthat during the interval between the termination of thestrike inMarch 1967 and Salinas' recall from theeconomic layoff on January 9, 1968, Respondent engagedin any antiunion conductTheGeneralCounsel's theory appears to be thatbecause of Respondent's differences with Salinas whichprecipitated the strike, the charge filed in her behalfduring the strike, her election as the Union's financialsecretary inMay 1967 and her continued activity onbehalf of the Union is that capacity, Respondent wasbiding its time to find a pretext for discharging her TheGeneral Counsel asks me to infer in unlawful intent fromthe following The fact that Salinas was iecalled after thelayoff, not to perform the production work which she hadbeenperformingthroughoutherlonghistoryofemployment with Respondent but, instead, to do outsidemaintenance work which, he contends, is not normallyassigned to women employees, the fact that Salinas hadnever before been assigned to do outside maintenancework, the fact that Respondent refused the Union'srequest that she be permitted to waive her seniority rightsunder the contract to permit Respondent to recallsomeone else for the maintenance work and, finally, thefact that Respondent, in seeking to discipline Salinas forfailing to show up for work at 10 am on January 11,meted out the severe penalty of discharge for allegedlyviolating company rule 1, "Refusal to obey supervisor orgroup leader during working time," rather than thepenalty of a written warning for the first offense forviolating company rule 27, "Failure to advise employer ofillness or other emergency preventing reporting for workprior to noon on any day the employee is supposed toreport unless circumstances beyond the control of theemployee prevents such notification ""Iam not convinced, however, that Respondent meantto discriminate against Salinas when Barrett sent her theletter recalling her to work She was at the top of the"CfBlock Southland SportswearInc170 NLRB No 101TexacoIncHouston ProducingDivision168NLRB No 49N L R B vCamco Inc369 F 2d 125 129 (C A 5)"The record is silent as to whether Respondent knew about the subpena"The General Counsel does not mention rule 28Absent for personalreasons without permission of the supervisorwhichpermission shall not beunreasonably withheld' calling for a written warningfor thefirst offenseThis would also arguably seem to be appropriate SIEVES SASH & DOORseniority listAt least two other women employees who,likeSalinas,worked in the Assembly Department hadtheretoforedone some outdoor maintenance work,replacingbrokenwindows in the Aluminum PlantbuildingBarrett could not have known on January 1,when he wrote the letter recalling Salinas that the weatherwould be uncomfortably cold on January 9, when shereported at the plant, and I am not persuaded that hewould necessarily have known that she would object to thework assigned her as being inappropriate for a woman todo The key to Barrett's conduct on and after January 9,including his discharge of Salinas on January 12, is, Ibelieve, his reaction to Union Representative Javior's chiefobjections to the assignment, namely, that it was notpropertoassignmaintenancework to productionemployees and that the outside maintenance work was, inany event, inappropriate for a woman to perform AsBarrett testified, he refused Javior's request that Salinasbe passed over on the seniority list, and told Javior so,because he believed Javior was attempting to make anissue over whether Respondent had the right to assignproduction workers to maintenance work and whethersuchmaintenance work was appropriate for a woman toperform Barrett was unwilling to yield on these issues, heexplained, because Respondent did not have any separatemaintenance department or group of employees hired formaintenance work and had always called upon his ownpersonnel, including women, to do this kind of workIndeed, Barrett expressed the belief that women were evenbetter than men in work such as glazing, which requirestheuseof then hands, and testified that Salinas, inparticular,was `one of the best glaziers there " Havingtaken a firm position with Javior, and later with UnionRepresentativeMendez and Salinas, that the maintenancework in question could properly be assigned to productionworkers without regard to their sex, and that Salinaswould be required to perform her assignment, he couldnot thereafter back down without losing face Barrett,161moreover,may well have considered the explanationsgiven by Salinas for not wanting to do the work-the coldweather and her soreness and cramps from having worked8hours on January 10 at work to which she was notaccustomed- as excuses to avoid completing theassignment and as attempts to frustrate Barrett in hisdetermination to require her to do itTo be sure, it is difficult to understand why Barrettdecided that it was Rule No 1 of the Union contract(calling for discharge) rather than rule 27 or 28 (callingonly for a written reprimand) which Salinas had breachedin failing to report for work at 10 a in pursuant to theunderstanding reached earlier on January 11 It seemsclear tome that Rule No 1 cannot reasonably beinterpreted as applying to Salinas' failure to report forwork at the appointed time under the circumstances hereindescribed and that if she breached any company rule, itwas either Rule 27 or 28 Nevertheless, I think it morelikely that Barrett's application of the wrong companyrulewas due to the anger and frustration which he feltbecause of being forced to assign other personnel tocomplete the assignment than to any design on his part toretaliate against Salinas because of her prominence in theUnion or because she had many months before causedunfairlaborpracticechargestobefiledagainstRespondentOn the basis of the foregoing findings of fact, and theentirerecord in this case, it is concluded that apreponderance of the evidence does not support theallegations of the complaint that Respondent dischargedSalinas in violation of Section 8(a)(3), (4), or (1) of theAct There is accordingly issued the followingRECOMMENDED ORDERIt is hereby ordered that the complaint herein be, and ithereby is, dismissed